PER CURIAM.
Roy George Whitcraft, III, challenges his conviction and sentence for second-degree murder. He maintains that 1) the trial court erred in failing to reduce the first-degree murder charge to manslaughter and 2) the trial court erred in failing to define the term “criminal agency” when requested to do so by the jury. We find no merit in Whitcraft’s contentions and affirm. Fla.R.Crim.P. 3.410, 3.420; see Spence v. State, 515 So.2d 312 (Fla. 4th DCA 1987); Larsen v. State, 485 So.2d 1372 (Fla. 1st DCA), aff'd, 492 So.2d 1333 (Fla.1986); Parker v. State, 336 So.2d 426 (Fla. 1st DCA), appeal and cert. dismissed, 341 So.2d 292 (Fla.1976).
Affirmed.
NESBITT and BASKIN, JJ., concur.